UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-4091


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVID MICHAEL DAKOSKI,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:16-cr-00114-MR-DLH-1)


Submitted: September 28, 2018                                 Decided: October 29, 2018


Before DUNCAN and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua B. Carpenter, Appellate Chief, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Michael Dakoski appeals his 100-month sentence imposed by the district

court after he pleaded guilty, without a plea agreement, to three counts of receiving child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (2012), and one count of

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2) (2012).

He contends that the district court erred in applying a four-level enhancement for material

involving the portrayal of sadistic or masochistic conduct or other depictions of violence

(“sadism enhancement”). See U.S. Sentencing Guidelines Manual § 2G2.2(b)(4) (2016).

We affirm.

       In determining whether a district court properly applied the Sentencing Guidelines,

“we review the court’s factual findings for clear error and its legal conclusions de novo.”

United States v. Oceanic Illsabe Ltd., 889 F.3d 178, 194 (4th Cir. 2018). “We ‘review all

sentences—whether inside, just outside, or significantly outside the Guidelines range—

under a deferential abuse-of-discretion standard.’” United States v. Blue, 877 F.3d 513,

517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). This review

entails appellate consideration of both the procedural and substantive reasonableness of the

sentence. Gall, 552 U.S. at 51.

       We need not consider whether the district court erred in determining that the sadism

enhancement applies because we conclude that any such error is harmless. See Fed. R.

Crim. P. 52(a). “A sentencing error is harmless if the resulting sentence was not longer

than that to which the defendant would otherwise be subject.” United States v. Hargrove,


                                             2
701 F.3d 156, 161 (4th Cir. 2012) (brackets and internal quotation marks omitted). “In

performing harmless-error review, an appellate court may assume that a sentencing error

occurred and proceed to examine whether the error affected the sentence imposed.” United

States v. McDonald, 850 F.3d 640, 643 (4th Cir.), cert. denied, 138 S. Ct. 208 (2017). The

“assumed error harmlessness inquiry require[s] (1) knowledge that the district court would

have reached the same result even if it had decided the guidelines issue the other way and

(2) a determination that the sentence would be reasonable even if the [G]uidelines issue

had been decided in the defendant's favor.” Id. (internal quotation marks omitted).

       Here, the district court stated that it accorded its determination that the sadism

enhancement applies almost no weight in determining the proper sentence, and it stated

during its explanation of the sentence imposed that the enhancement had no effect in its

consideration of the 18 U.S.C. § 3553(a) (2012) factors. Indeed, the district court stated

that the calculation of a Sentencing Guidelines range was not relevant to its calculation of

an appropriate sentence.    With such statements, “the court made abundantly clear,”

Hargrove, 701 F.3d at 164, that it would have imposed the same sentence even if it had

determined that the sadism enhancement did not apply. Furthermore, our review of the

district court’s general discussion of the relevant § 3553(a) factors and the totality of the

circumstances convinces us that the sentence imposed is procedurally and substantively

reasonable even without application of the sadism enhancement. See Gall, 552 U.S. at 51;

Blue, 877 F.3d at 517; see also United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).




                                             3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4